            Case 1:20-cr-10164-NMG Document 70 Filed 10/09/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )   Criminal No. 20-CR-10164-NMG
                                              )
KENDRA CONWAY                                 )


                                  MOTION TO WITHDRAW

       Assistant Federal Public Defender Julie-Ann Olson hereby requests to withdraw as

counsel in this case. As reason therefor, private counsel has been retained and has filed his

appearance on behalf of the defendant.



                                                      Respectfully submitted,
                                                      KENDRA CONWAY
                                                      By her attorney,

                                                      /s/ Julie-Ann Olson
                                                      Julie-Ann Olson, B.B.O. #661464
                                                      Federal Defender Office
                                                      51 Sleeper Street, 5th Floor
                                                      Boston, MA 02210
                                                      Tel: 617-223-8061




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
on October 9, 2020.

                                                             /s/ Julie-Ann Olson
                                                             Julie-Ann Olson
                                                             Assistant Federal Public Defender
